

116 HRES 1030 IH: Supporting the goals and ideals of National Public Health Week.
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1030IN THE HOUSE OF REPRESENTATIVESJune 29, 2020Ms. Roybal-Allard (for herself, Mr. Wittman, Mr. McGovern, and Mr. Simpson) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Public Health Week.Whereas the week of April 6, 2020, is National Public Health Week;Whereas the theme for National Public Health Week in 2020 is NPHW @ 25: Looking Back, Moving Forward.;Whereas the goal of National Public Health Week in 2020 is to recognize the contributions of public health in—(1)improving the health of the people of the United States; and(2)achieving health equity;Whereas, as of the date of introduction of this resolution, the United States and the global community are responding to the COVID–19 pandemic, which requires support for—(1)a robust public health workforce;(2)State, territorial, local, and Tribal health departments, health care workers, public health laboratories, and first responders;(3)diagnostic testing of new and potential COVID–19 cases and public health surveillance;(4)complying with appropriate social distancing and quarantine recommendations;(5)relieving financial burdens for individuals in the United States hurt by the COVID–19 pandemic, including public health emergency leave;(6)State Medicaid programs and community health centers to ensure care for vulnerable populations;(7)collaboration between the Federal Government, State and local governments, schools, businesses, and employers to support public health measures to decrease community spread of COVID–19; and(8)investment in the Centers for Disease Control and Prevention, which support infectious disease outbreak preparedness and critical public health infrastructure for State and local health departments and public health laboratories;Whereas, in 2018, the life expectancy for the population of the United States slightly increased for the first time in 4 years;Whereas many of the leading causes of death for individuals in the United States result from chronic conditions, which are among the most common, costly, and preventable of all health challenges;Whereas there are significant differences in the health status of individuals living in the most healthy States and those living in the least healthy States, including differences in obesity rates, the prevalence of chronic disease, and the prevalence of infectious disease;Whereas racial and ethnic minority populations in the United States continue to experience disparities in the burden of illness and death, as compared with the entire population of the United States;Whereas violence is a leading cause of premature death, and it is estimated that more than 7 individuals per hour die a violent death in the United States;Whereas deaths from homicides cost the economy of the United States billions of dollars, and the violence of homicides can cause social and emotional distress, community trauma, injury, disability, depression, anxiety, and post-traumatic stress disorder;Whereas emergency department visits for suicidal thoughts or self-harm increased 25.5 percent between January 2017 and December 2018, with substantial increases occurring in younger age groups;Whereas an estimated 1 in 7 children in the United States experiences child abuse and neglect, which imposes an annual lifetime economic burden of approximately $428,000,000,000 on the population of the United States;Whereas, despite significant progress in reducing the infant mortality rate in the United States to a historic low of 5.8 infant deaths per 1,000 live births in 2017, the infant mortality rate in the United States greatly varies among States;Whereas women die from pregnancy-related complications in the United States at a higher rate than in many other developed countries, and an estimated 60 percent of maternal deaths in the United States are preventable;Whereas, although overall drug overdose deaths in the United States decreased 4.1 percent between 2017 and 2018, drug overdose deaths attributed to synthetic opioids, including fentanyl, increased by 10 percent during the same time period;Whereas cigarette smoking is the leading cause of preventable disease and death in the United States, accounting for more than 480,000 deaths every year, including more than 41,000 deaths resulting from secondhand smoke;Whereas the percentage of adults in the United States who smoke cigarettes has decreased from 20.9 percent of the population in 2005 to 13.7 percent of the population in 2018;Whereas, according to data from the National Youth Tobacco Survey, between 2017 and 2019, e-cigarette use—(1)more than doubled among high school students, rising from 11.7 percent to 27.5 percent; and(2)tripled among middle school students, rising from 3.3 percent to 10.5 percent;Whereas, in 2016, fine particulate air pollution led to more than 64,000 premature deaths in the United States, and Black and Hispanic minorities were disproportionately impacted;Whereas public health organizations use National Public Health Week to educate public policymakers and public health professionals on issues that are important to improving the health of the people of the United States;Whereas studies show that small strategic investments in disease prevention can result in significant savings in health care costs;Whereas vaccination is one of the most significant public health achievements in history and has resulted in substantial decreases in—(1)the number of cases, hospitalizations, and deaths associated with vaccine-preventable diseases; and(2)health care costs associated with vaccine-preventable diseases;Whereas each 10 percent increase in local public health spending contributes to a—(1)6.9 percent decrease in infant deaths;(2)3.2 percent decrease in deaths related to cardiovascular disease;(3)1.4 percent decrease in deaths due to diabetes; and(4)1.1 percent decrease in cancer-related deaths;Whereas public health professionals help communities prevent, prepare for, mitigate, and recover from the impact of a full range of health threats, including—(1)disease outbreaks, such as the COVID–19 pandemic;(2)natural disasters, such as wildfires, flooding, and severe storms; and(3)other disasters, including disasters caused by human activity and public health emergencies;Whereas public health professionals collaborate with partners outside of the health sector, including city planners, transportation officials, education officials, and private sector businesses, recognizing that other sectors can influence health outcomes;Whereas, in communities across the United States, individuals are changing the way they care for their health by avoiding tobacco use, eating healthier, increasing physical activity, and preventing unintentional injuries at home and in the workplace; andWhereas efforts to adequately support public health and the prevention of disease and injury can continue to transform a health system focused on treating illness into a health system focused on preventing disease and injury and promoting wellness: Now, therefore, be it That the House of Representatives—(1)supports the goals and ideals of National Public Health Week;(2)recognizes the efforts of public health professionals, the Federal Government, States, Tribes, municipalities, local communities, and individuals in preventing disease and injury;(3)recognizes the role of public health in—(A)preventing and responding to infectious disease outbreaks, such as the COVID–19 pandemic;(B)mitigating short-term and long-term impacts of infectious disease outbreaks on the health and wellness of individuals in the United States;(C)addressing social and other determinants of health, including health disparities experienced by minority populations; and(D)improving the overall health of individuals and communities in the United States;(4)encourages increased efforts and resources to—(A)improve the health of individuals in the United States; and(B)make the United States, in 1 generation, the healthiest Nation in the world by—(i)providing greater opportunities to improve community health and prevent disease and injury; and(ii)strengthening the public health system in the United States; and(5)encourages the people of the United States to learn about the role of the public health system in improving health across the United States. 